Name: 2005/554/EC, Euratom: Council Decision of 12 July 2005 on the adjustment of the allowances paid to members and alternates of the European Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  labour market;  personnel management and staff remuneration
 Date Published: 2005-07-20; 2006-06-16

 20.7.2005 EN Official Journal of the European Union L 188/35 COUNCIL DECISION of 12 July 2005 on the adjustment of the allowances paid to members and alternates of the European Economic and Social Committee (2005/554/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the fourth subparagraph of Article 258 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the fourth subparagraph of Article 166 thereof, Having regard to the request from the European Economic and Social Committee of 4 April 2005, Whereas: The amounts of the daily allowances paid to members and alternates of the European Economic and Social Committee, laid down by Council Decision 81/121/EEC (1), should be adapted, HAS DECIDED AS FOLLOWS: Article 1 Article 2 of Decision 81/121/EEC shall be replaced by the following: Article 2 1. The daily allowance per travel day shall be:  EUR 130 for members and alternates. 2. The daily allowance per meeting day shall be:  EUR 208 for members and alternates. 3. Where the beneficiary furnishes satisfactory proof that he has incurred expenditure on an overnight stay at the place of work, he shall be paid a supplementary daily allowance of EUR 30. Article 2 This Decision shall take effect on 12 July 2005. Done at Brussels, 12 July 2005. For the Council The President G. BROWN (1) OJ L 67, 12.3.1981, p. 29. Decision as last amended by Decision 2002/985/EC, Euratom (OJ L 343, 18.12.2002, p. 31).